           Case 1:20-cv-01749-AWI-BAM Document 21 Filed 09/01/21 Page 1 of 3



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-412-5390
     Fax: 866-282-6709
 6
     info@jonathanpena.com
 7   Attorney for Plaintiff
 8
                          UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA
10
11
                                                )   Case No. 1:20-cv-01749-AWI-BAM
     Robert Lara,                               )
12
                                                )   STIPULATION AND ORDER FOR
                  Plaintiff,                    )   EXTENSION OF TIME
13
                                                )
           vs.                                  )
14
                                                )
15   Kilolo Kijakazi, Acting                    )
     Commissioner of Social Security,           )
16                                              )
                                                )
                  Defendant.                    )
17
                                                )
18                                              )
                                                )
19                                              )

20
21         IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   30-day extension of time, from September 24, 2021 to October 25, 2021, for
24   Plaintiff to serve on defendant with PLAINTIFF’S OPENING BRIEF. All other
25   dates in the Court’s Scheduling Order shall be extended accordingly.
26         This is Plaintiff’s second request for an extension of time but first for this
27   task. Plaintiff respectfully states that the requested extension is necessary due
28   several merit briefs being due on the same week. For the week of September 19,


                                            1
          Case 1:20-cv-01749-AWI-BAM Document 21 Filed 09/01/21 Page 2 of 3



 1   2021 to September 25, 2021, Plaintiff’s Counsel has four letter briefs, two Opening
 2   briefs, and a Motion for Summary Judgment due. Additionally, Counsel has
 3   recently received a greater number of Answers and Certified Administrative
 4   Records from defendant in cases in this district, and the three other California
 5   Districts, each of which require settlement negotiations or merit briefing. Counsel
 6   is in the process of increasing staff support to accommodate the increase in the
 7   number of cases at the briefing stage.
 8            Counsel requires additional time to brief the issues thoroughly for the
 9   Court’s consideration. Defendant does not oppose the requested extension.
10   Counsel apologizes to the Defendant and Court for any inconvenience this may
11   cause.
12
13                                      Respectfully submitted,
14   Dated: August 27, 2021             PENA & BROMBERG, ATTORNEYS AT LAW
15
16
                                    By: /s/ Jonathan Omar Pena
17                                    JONATHAN OMAR PENA
18
                                      Attorneys for Plaintiff

19
20
     Dated: August 27, 2021             PHILLIP A. TALBERT
21
                                        Acting United States Attorney
22                                      DEBORAH LEE STACHEL
                                        Regional Chief Counsel, Region IX
23
                                        Social Security Administration
24
25
                                    By: */s/ Daniel P. Talbert
26                                    Daniel P. Talbert
27                                    Special Assistant United States Attorney
                                      Attorneys for Defendant
28
                                      (*As authorized by email on August 26, 2021)

                                              2
           Case 1:20-cv-01749-AWI-BAM Document 21 Filed 09/01/21 Page 3 of 3



 1                                          ORDER
 2          Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY

 3   GRANTS the request. The Plaintiff shall file the Opening Brief no later than October 25, 2021.

 4   All other dates in the Court’s Scheduling Order (Doc. No. 5.) shall be extended accordingly.

 5
 6   IT IS SO ORDERED.
 7
        Dated:    August 30, 2021                            /s/ Barbara   A. McAuliffe             _
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
